Exhibit 10.10
 
 
Marketing Agreement


1)
This Agreement is entered into by and between LA Pride, (the “PR”) and OSL
Holdings, Inc. (“OSL”).

 
2)
OSL is currently developing and offering a variety of products and services and
the PR would like those products and services to be offered to its
attendees.  The parties intend that the successful implementation of this
Agreement will assist OSL in developing and marketing its product and services
mix, will assist in providing important product and services to the PR’s
attendees, will generate fees for both parties and increase attendance at events
and sponsorships. The PR will seek to work in partnership with OSL to highlight
the strength, power and vitality of the LGBT dollar with a joint branded
experience, for instance, “LGBT Dollar Day,” similar to the “Cyber Monday”
campaign that promotes shopping online, to be determined.

 
3)
OSL will launch a Rewards program outlined in Exhibit A that will use the PR
festival as a vehicle to engage prospective sponsors and retail partners for the
benefit of PR and OSL.

 
4)
PR hereby agrees to exclusively endorse the OSL Rewards Program and grants OSL
the exclusive third party marketing rights to its attendees for the following
Products

 
(a)
Loyalty Rewards (Event, HR, Supplier, Consumer)

 
(i)
“Loyalty Program” – a service which offers individuals and/or businesses the
right to participate in the program under certain rules set by the service
provider, and which is designed to increase business activity for businesses
that participate in the program and to create attractive buying opportunities
for participating individuals and/or businesses.

 
(ii)
“Reward Currency” – a virtual currency that is awarded to a person or business
in exchange for activities such as buying certain products or frequenting a
particular merchant, and which can be used subject to certain rules of the
Loyalty Program Provider in a purchase transaction other goods or services.

 
(b)
Any other product or service mutually agreed upon

 
All such products and services listed here in Paragraph 3 or agreed upon in the
future shall be (“Products”) herein. PR shall not endorse or permit to be
offered as endorsed at its website or events any Rewards Card benefits from
sources other than OSL or PR.
 
 
1

--------------------------------------------------------------------------------

 
 
It is also understood there may be pre-existing agreements with members or
sponsors that may overlap some of the listed Products.  The PR has provided a
list of these agreements in Exhibit B that both parties agree are
non-conflicting with this Agreement.
 
As consideration for the exclusive endorsement and exclusive marketing rights
granted by the PR, OSL will provide a share of fees to the PR equal to 4% of
fees received by OSL from attendees of events of the PR for any and all of the
Products paid Quarterly.  Each rewards member will be assigned an originating
source at signup and all member activity is recorded and reported daily.  PR
will be given login access to reporting on member activity relating to their
source code.  A minimum of $30,000 is guaranteed to be generated within 90 days
of June 9, 2013, (the last day of the PR event) and paid by Monday, September 9,
2013 (actually, the 92nd day).  =
 
5)
During the term of this Agreement

 
a)
PR and OSL agree to actively market the Products and as part of this marketing
will issue periodic joint press releases after the execution of this agreement,
prior to an event and otherwise as needed.  OSL will allocate a minimum of
$50,000 of promotional media to a targeted LGBT audience for LA Pride & OSL
Rewards.

 
b)
OSL shall have the right to use the words “endorsed” by the PR and an “Exclusive
Marketing Partner” of the PR for those areas listed in paragraph 3 and use the
PRs logo and any other terms and images mutually agreed upon on its web sites
and promotional materials with the PR having final approval for how its logo is
used and replicated because it is intellectual property.

 
i)
Additionally the PR will use its best efforts to cross promote the Products on
its website and general communication to its attendees and integrate OSL into
the “fabric” of the LA Pride event.

 
c)
The PR shall include marketing materials for OSL at events, in newsletters and
endorsed emails to be distributed by the PR and/or OSL.

 
d)
OSL & PR will have access to each others’ attendees, sponsors and the PR’s
general database to market the Products.  PR will control distribution to its
existing database.  OSL will also create a separate database of members and
prospects that it will market its Products to.  OSL plans to market through
email, direct mail and or other marketing vehicles to PR’s database with PR’s
approval.

 
 
2

--------------------------------------------------------------------------------

 
 
 
e)
OSL & PR may also enter into mutually agreed upon additional programs around the
PR events that may require assets of PR and OSL.

 
6)
The parties will use their best efforts to jointly market the Products to
attendees and potential attendees  of the PR, but neither party shall have any
ownership in the database of the other party. Nothing herein shall be construed
as to restrict in any way either party’s ability to increase or enhance its
database.

 
7)
It is understood and agreed that OSL will be entering into similar marketing
agreements with other membership groups and that there are no restrictions on
OSL’s ability to do so.

 
Nothing in this agreement restricts the PR from delivering its general services
or fulfilling  its mission.
 
8)
It is also agreed that the endorsement and exclusive marketing rights granted
herein by the PR to OSL are integral to OSL’s business strategy and the primary
consideration for the fees sharing.



9)
The PR will only receive fees sharing for a portion of fees generated by its
event attendees.  Due to the fact that OSL will be entering into marketing
agreements with other membership groups it is possible that there may be more
than one membership group claiming a fees share from a particular member. OSL
will use its good faith efforts to resolve any disputes or conflicts in a fair
and equitable way and to enact policies and procedures from time to time to
avoid, if possible, any conflicts and to resolve them if necessary. Possible
solutions may include but are not limited to sharing of pooled fees, first in
first out, customer registration, customer choice and others. OSL will establish
such policies that in its good faith belief will fairly distribute any
overlapping fees claims between appropriate membership groups. OSL’s decisions
shall be final, in these cases. OSL shall not be required to distribute in
aggregate more than one fees share portion for any one fees item. Additionally
it is understood that the PR shall only be entitled to a fees share for fees
generated from its members or efforts.

 
10)
The initial term of this Agreement shall be one year from the Term Start Date.
The Agreement shall automatically renew for successive one year terms unless
terminated in writing 180 days or more prior to renewal pursuant to paragraph 9)
below.

 
 
3

--------------------------------------------------------------------------------

 
 
11)
In the event of any material default, OSL or the PR shall notify the other party
of such default and if such default is not cured within 60 days of receipt of
such notice, either party may terminate the Agreement. In the event this
Agreement is terminated a)no fees share payments will be due after the date of
notice of termination, b)each party will use its good faith efforts to cease
representing that an exclusive endorsement or marketing relationship exists and
c)neither party shall be restricted from marketing any products or services to
any customers.

 
12)
The PR understands that Products are owned by OSL Holdings, Inc. a publicly
traded company and is therefore subject to various disclosures, reporting,
compliance and securities related rules and regulations and agrees to comply
with all such rules and regulations when necessary and not to take any actions
that may prevent OSL from complying with such obligations.

 
13)
Choice of Law. This Agreement, and any dispute arising from the relationship
between the parties to this Agreement, shall be governed by New York  law,
excluding any laws that direct the application of another jurisdiction’s laws.

 
14)
Notice. Any notices required or permitted to be given hereunder shall be given
in writing and shall be delivered (a) in person, (b) by certified mail, postage
prepaid, return receipt requested, (c) by facsimile, or (d) by a commercial
overnight courier that guarantees next day delivery and provides a receipt, and
such notices shall be addressed as follows:

 
If to: OSL
Attention: Bob Rothenberg,
C/O OSL Holdings, Inc.
President
60 Dutch Hill Road, Suite 15
Fax: (845) 363-6779
Orangeburg NY 10962
     
If to PR:
Attention: Rodney Scott
c/o PR
Board President
CSW / LA Pride
Fax:  323-969-0761
8235 Santa Monica Boulevard, #302
 
West Hollywood, California, 90046
 

 
 
4

--------------------------------------------------------------------------------

 
 
or to such other address as either party may from time to time specify in
writing to the other party. Any notice shall be effective only upon delivery,
which for any notice given by facsimile shall mean notice which has been
received by the party to whom it is sent as evidenced by confirmation slip.
 
15)
Modification of Agreement. This Agreement may be supplemented, amended, or
modified only by the mutual agreement of the parties. No supplement, amendment,
or modification of this Agreement shall be binding unless it is in writing and
signed by all parties.

 
16)
Entire Agreement. This Agreement and all other agreements, exhibits, and
schedules referred to in this Agreement constitute(s) the final, complete, and
exclusive statement of the terms of the agreement between the parties pertaining
to the subject matter of this Agreement and supersedes all prior and
contemporaneous understandings or agreements of the parties. This Agreement may
not be contradicted by evidence of any prior or contemporaneous statements or
agreements. No party has been induced to enter into this Agreement by, nor is
any party relying on, any representation, understanding, agreement, commitment
or warranty outside those expressly set forth in this Agreement.

 
17)
Severability of Agreement. If any term or provision of this Agreement is
determined to be illegal, unenforceable, or invalid in whole or in part for any
reason, such illegal, unenforceable, or invalid provisions or part thereof shall
be stricken from this Agreement, and such provision shall not affect the
legality, enforceability, or validity of the remainder of this Agreement. If any
provision or part thereof of this Agreement is stricken in accordance with the
provisions of this section, then this stricken provision shall be replaced, to
the extent possible, with a legal, enforceable, and valid provision that is as
similar in tenor to the stricken provision as is legally possible.

 
18)
Waiver. No waiver of a breach, failure of any condition, or any right or remedy
contained in or granted by the provisions of this Agreement shall be effective
unless it is in writing and signed by the party waiving the breach, failure,
right, or remedy. No waiver of any breach, failure, right, or remedy, whether or
not similar, nor shall any waiver constitute a continuing waiver unless the
writing so specifies

 
19)
Necessary Acts, Further Assurances. The parties shall at their own cost and
expense execute and deliver such further documents and instruments and shall
take such other actions as may be reasonably required or appropriate to evidence
or carry out the intent and purposes of this Agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
20)
This Agreement may be executed in counterparts and by fax.

 
21)
Headings. The headings in this Agreement are included for convenience only and
shall neither affect the construction or interpretation of any provision in this
Agreement nor affect any of the rights or obligations of the parties to this
Agreement.

 
22)
Each Party shall hold harmless, and indemnify the other Party and its
principals, board of directors, officers, agents, consultants, employees,
contractors, volunteers and participating event sponsors and rewards’ program
participants against any and all loss, liability, damage, or expense, including
any direct, indirect or consequential loss, liability, damage, or expense
accrued at either the PR event or in conjunction with utilizing the reward card.
Neither Party shall be indemnified hereunder for any loss, liability, damage, or
expense resulting from its sole negligence or willful misconduct.
Notwithstanding the indemnity provisions contained herein, except for a Party’s
willful misconduct or sole negligence, each Party shall be responsible for
damage to its own components of this agreement.

 
23)
Representation on Authority of Parties/Signatories. Each person signing this
Agreement represents and warrants that he or she is duly authorized and has
legal capacity to execute and deliver this Agreement. Each party represents and
warrants to the other that the execution and delivery of the Agreement and the
performance of such party’s obligations hereunder have been duly authorized and
that the Agreement is a valid and legal agreement binding on such party and
enforceable in accordance with its terms.

 


 


 
 
 

Agreed to:    Dated:                     Association:                      
Name:     Title:                 OSL Holdings, Inc:                       Name:
    Title:    

 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit A:  Program Overview




We provide businesses with the ability to drive more business by issuing and/or
redeeming the Reward Currency to/from customers when shopping at the store or
online. The merchant can decide how much Reward Currency to issue or redeem for
each item as a percentage of the item price. The percentage allowed for issuance
and redemption is subject to the effective program rules as set by the Company.
The key benefit for the consumers in the Loyalty Program is the ability to
immediately earn and redeem Reward Currency for savings at point of sale without
the need to use a specific form of payment. For businesses, the key benefit is
the ability to participate in a Loyalty Program that spans across multiple
participating merchants enabling access to consumers otherwise not as easily
accessible.
 
The loyalty platform will enable: (a) members to join the OSLH program, use
reward currency toward purchases online and at participating brick and mortar
locations, and identify participating brick and mortar merchant locations by zip
code (b) Issuers to issue currency, (c) merchants to join as issuers and/or
redeemers and (d) Partners to manage the database related to all members,
Issuers and merchants relationships via reporting portals. Also, the loyalty
platform is responsible to provide the functionality to process the loyalty
transactions in real-time and apply discounts at the point of purchase. Such
processing includes identifying the member, Issuer and merchant related to the
transaction, calculating the rules for issuance and redemption for the items
purchased, updating the member account balance accordingly, and billing the
charges to the merchant account.
 
Components of Launch in Los Angeles with OF
 
There are three key aspects of the launch.
 
1.  Member acquisition and Promotion of Festival
 
OSL will draw from its access to the entire US consumer databases, partner
member bases, media inventory and permissioned email files to acquire new
members and promote OF festival.  We will also need to draw from whatever
consumer lists that OF has as well as supplementing that list with whatever
other available resources that would allow for zip code specific targeted member
acquisition (focusing in LA market) for the July launch of program.  We would
target the consumer with a performance based deliverable I.e. perhaps an online
survey, developed in concert with Outfest, whose completion would trigger an
award of reward dollars. We will draw on our relationships with national and
local media outlets, and local chambers amongst others to aggressively build the
membership base upon signature of agreement with a targeted retail launch date
of July 1.
 
 
7

--------------------------------------------------------------------------------

 
 
2. Merchant acquisition
 
We envision a split effort running concurrently.
 
A) Brick and mortar:  Initially geographically limited to metro LA and its
surrounding environs with immediate focus on retailers with multiple locations
as well as where existing relationships exists while supplementing whose efforts
with zip code specific acquisition efforts.  We will recruit the local chambers
and advocacy groups to assist in introductions and referrals.  We will recruit
local feet on the ground that would be compensated by OSL, in the LA market, to
focus full time on the acquisition effort. We will develop retail stickers and
collateral that promote program participation.
 
b) Online:   We will divide these efforts by targeting through LGBT outreach to
LGBT owned online vendors, current LGBT sponsors, online aggregators that
consolidate hotels, spas, flowers, recreational venues /restaurant reservation
pickup services as applicable.  The goal is critical mass at date of launch.
 
3. Brand participation
 
Through rewards and OF we can demonstrate the power of the LGBT consumer to
impact brands.  We can create additional sponsorship opportunities for OF to
offer as well as access to OSL’s partners and corporations.  We would look at
brands carried by OF participating retailers such as Fresh & Easy ,I.e. develop
and promote programs that may be tracked thru our system that validate that
strength, drive sales and provide intelligent data, both at store level and by
providing incremental data tracking buying patterns outside the primary retail
venue.
 
Bottom line to me is that a well thought out program should offer the LGBT
community, OF and OSL the ability to unite and bind that community cohesively so
as to leverage that demographic buying power.
 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit B:  Non-Conflicting Agreements


 
1. Include any additional agreements here
 
 
 
9